DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended & submitted claims 16, 26-27, and 35-37 are directed to an invention that is distinct from the invention originally claimed for the following reasons: a fixed fan blade as cited in Figure 2b2 (Species A1) is a distinct species from a conical helix as cited in Figure 2c (Species A2)  and the applicant elected Species A1 (see office action mailed on 2/7/2022 & REMARKS filed on 3/31/2022). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16, 26-27, and 35-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-15,  18-20, 25, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al (PG-PUB US 2008/0277265).
Regarding claims 11 and 20, Tsangaris et al disclose a gasification method for producing syngas and aromatic and a control system for controlling the same (ABSTRCT & paragraphs [0003] – [0004]). The method comprises steps of 
(1) providing a chamber having venturi shaped structure with a converging portion, a throat portion, and a diverging portion (i.e. disposing a nozzle……, Figures 15, 17, 20, & 24, paragraphs [0166], [0171], [0177] & [0279]);
(2) supplying a gas mixture containing reactants and oxygen/air from an inlet or inlets upstream of the converging portion (i.e. inputting a reactant and an oxidant……, Figures 17 &24, paragraphs [0171] & [0177]);
(3) energizing the gas mixture by a plasma torch that provides high flame temperature, wherein hydrogen burner may be incorporated with the plasma source at the inlet portion (i.e., igniting…to combust…, an ignitor, Figures 7-14, 15, 17,19-20, & 24, paragraphs [0127]- [0134], [0166]-[0177], [0273] - [0279], & Example);
 (4) flowing the plasma plume containing the energized gas mixture to a gas manipulator adjacent to the plasma source, wherein the gas manipulator induces cyclical flow (i.e. supplying…to a gas flow rotator…to create a vortex…, Figures 29, & 30, paragraphs [0180] – [0187], & Example); and 
(5) flowing the cyclical flow containing the energized gas mixture toward the narrow portion of the chamber (i.e. supplying the vortex …to the throat portion… Figures 17, & 24, paragraphs [0166], [0184] – [0187], [0216]- [0224], & Example), 
wherein a control system is provided for regulating the overall process and the control system may comprise a computer readable media (i.e. at least one computer readable storage medium, paragraphs [0022] & Example).
It should be noted that the limitation of  “a gas flow rotator” does not recite any structural element and will be interpreted as “a structure/unit/member for creating cyclical/rotating/swirling motion. Tsangaris teaches that gas manipulator and/or tangential inlets and/or air swirl jets and/or rotating/helical flow restrictor can induce/create cyclical/rotating/swirling motion, reading on “a gas flow rotator”.
The limitation of “to induce ……form syngas and at least one aromatic liquid in the nozzle diverging portion” is a result of performing the steps in the method. Since Tsangaris teaches substantially the same/similar steps as claimed, it must have the same/similar outcome unless some limitations are not claimed.
As such, it appears that claims 11 and 20 are rendered obvious by Tsangaris’ teachings of different embodiments that can be combined, absent of evidence to the contrary.
Regarding claim 12, Tsangaris teaches that syngas and aromatics are produced from carbonaceous feedstocks and outlets are provided for the products Figures 44 & 65, (paragraphs [0003] & [0217]). 
Regarding claim 14, Tsangaris teaches that the plasma source may be arc generating system (paragraphs [0127] & Example).
Regarding claims 15 and 33, Tsangaris teaches that the flow restrictor/gas manipulator comprises blades having disc-shaped plate with openings and flanges that are bent  (Figures 30, paragraphs [0189] – [0190], & Example).
Since “a fixed fan blade” does not recite any additional structures to distinguish “a fixed fan blade” from “a blade’ , it will be interpreted as “a disc-shaped plate having openings and flanges bent at an angle”. 
Regarding claim 18, the limitation of “so as to form ……” is a result of performing the steps in the method. Since Tsangaris teaches substantially the same steps as claimed, it must have the same outcome unless some limitations are not claimed.
Regarding claim 19, Tsangaris teaches a control system is provided for regulating the overall process and the control system may comprise a computer readable media (paragraphs [0022] & Example).
Regarding claims 25 and 34, Tsangaris teaches that the flow restrictor comprises blades (Figures 30, paragraphs [0184] – [0190]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al (PG-PUB US 2008/0277265) as applied to claim 11 above, and further in view of Rogers (U.S. 9,005,536).
Regarding claim 13, Tsangaris teaches that syngas and aromatics are produced from carbonaceous feedstocks and outlets are provided for the products Figures 44 & 65, (paragraphs [0003] & [0217]), but does not teach to separate the syngas from the aromatics. However,  Rogers discloses a gasification method for producing syngas and aromatic (ABSTRACT ). Rogers teaches that syngas and aromatic are produced by gasification and the gas/liquid components are separated for further usage (Figure 1, col. 8, line 22-32 & col. 17, line 44-64 & TABLES). Therefore, it would be obvious for one having ordinary skill in the art to separate the syngas from the aromatics as suggested by Rogers in order to further use the separated products while using the method of Tsangaris.
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that Tsangaris does not teach combustion of the initial gas as required by amended claim 11 (pages 6-7 of REMARKS), it should be noted Tsangaris also teaches that he plasma source comprises plasma torch that provide high flame temperature and hydrogen burner may be incorporated with the plasma torch (paragraphs [0133] – [0134]). Thus, Tsangaris teaches combustion of the initial gas.
In response to the arguments that Tsangaris does not teach plasma torch at an input section (page 7 of REMARKS), it should be noted that Tsangaris teaches that plasma torch may be provided at the inlet section upstream of the converging portion which is upstream from the narrow/throat portion as shown in Figures 17 and 24 (paragraphs [0171] & [0177]). Thus, Tsangaris teaches plasma torch at the inlet section.
In response to the arguments that Tsangaris does not teach a gas flow rotator (page 8 of REMARKS), it should be noted that Tsangaris teaches that a gas manipulator/flow restriction is provided above or below the plasma torch for inducing cyclical flow, wherein the plasma torch may be provided at the inlet section upstream of the converging portion (Figures 29 & 30, paragraphs [0180] – [0189]). Since “a gas flow rotator” does not recite any structural element, it will be interpreted as “a structure/unit/member for creating cyclical/rotating/swirling motion. Tsangaris teaches that gas manipulator and/or tangential inlets and/or air swirl jets and/or rotating/helical flow restrictor can induce/create cyclical/rotating/swirling motion, reading on “a gas flow rotator”. Thus, Tsangaris teaches a gas flow rotator.
In response to the arguments that Tsangaris does not teach a fixed fan blade as recited in claim 15 (page 8 of REMARKS), it should be noted that claim does not distinguish “a fixed fan blade” “a blade’ and it will be interpreted as “a disc-shaped plate having openings and flanges bent at an angle”. Tsangaris teaches that the gas flow manipulator comprises blades having openings and flanges bent at an angle as shown in Figures 30 (paragraph [0189] – [0190]). Thus, Tsangaris teaches the limitation as cited in claim 15.
With respect to the arguments regarding claim 16, claim 16 is directed to a nonelected species and will be withdrawn from consideration. 
Conclusion
Claims 11-15,  18-20, 25, and 33-34 are rejected. Claims 16-17, 26-27, and 35-37 are withdrawn from consideration.

.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795